Citation Nr: 0121583	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-05 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a schizoaffective disorder for the period from January 22, 
1996, until August 14, 1996.

2.  Entitlement to an evaluation in excess of 70 percent for 
a schizoaffective disorder for the period from October 1, 
1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
schizophrenia, rated as 30 percent disabling, effective 
January 22, 1996.  By a rating dated in October 1998, the 
disability was recharacterized as a schizoaffective disorder; 
a temporary 100 percent rating based on hospitalization was 
assigned for the period from August 14, 1996, through 
September 30, 1996; the 30 percent rating was restored 
effective October 1, 1996; and a 50 percent disability rating 
made effective August 5, 1998.  By a rating dated in April 
2001, the RO again increased the rating for the veteran's 
psychiatric disorder to 70 percent effective October 1, 1996, 
the day following the termination of the temporary 100 
percent rating based on in-patient psychiatric treatment.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 70 percent remains in 
appellate status. 

Further, as noted above, the RO granted entitlement to 
service connection by rating decision dated in November 1996.  
The veteran disagreed with the rating by correspondence dated 
in November 1997.  Subsequently, a statement of the case was 
issued and a timely substantive appeal followed.  In view of 
guidance from the Veterans Claims Court, the issue before the 
Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
a current increase is in order.  See Fenderson v. West, 12 
Vet. App. 119 (1999).   As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's psychiatric symptoms are so severe as to 
preclude her from retaining substantially gainful employment.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
for an evaluation of 100 percent for a schizoaffective 
disorder have been met since January 22, 1996.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.16(c), 4.125, 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code (DC) 9204 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) . . . for an increased disability 
rating."  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  

After the veteran filed her claim in January 1996, the 
applicable rating criteria for mental disorders, 38 C.F.R. § 
4.125 et seq., were amended effective November 7, 1996.  See 
61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.125 (2001)).  The timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under the pre-amendment regulations, in effect until November 
6, 1996, a 50 percent evaluation was warranted for 
schizophrenia with considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation required 
lesser symptomatology than a 100 percent evaluation, such as 
to produce severe impairment of social and industrial 
adaptability.  Finally, a 100 percent evaluation required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, DC 9204 
(1996).

The pre-amendment regulations provided that the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

The pre-amendment regulations at 38 C.F.R. § 4.16(c) also 
provided that when the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.

The principle of social and industrial inadaptability as the 
basic criterion for rating disability for the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produce impairment of earning 
capacity.  38 C.F.R. § 4.129 (1996).  For entitlement to a 
100 percent rating under the pre-amendment criteria, the 
veteran need only show demonstrable inability to obtain or 
retain employment due to his or her service-connected 
psychiatric disability.  Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994). 

Under regulations in effect since November 7, 1996 (and 
considered by the RO), a 50 percent evaluation will be 
assigned for a schizoaffective disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  DCs 9211, 
9440.

After a review of the claims file, the Board finds that the 
old criteria are more favorable and that a 100 percent 
evaluation is warranted under the old criteria.

The record reflects that when the veteran was examined for 
disability evaluation purposes in August 1996 she was 
hospitalized because she became hyperactive, agitated, 
aggressive, and anxious.  Upon admission she was depressed, 
delusional, and withdrawn.  She had shaved her hair and set 
her house on fire.  She was then homeless.  She had been 
hospitalized five times since December 1990.  She was a 
physician, but had been unemployed for approximately one 
year.

The veteran contends that she is unable to maintain 
employment, even part time work, because of recurrent 
relapses.  She relates that even though she has been trying 
to work since her release from service, she has been unable 
to keep a steady job.  

In the most recent rating decision, the RO assigned a 70 
percent disability evaluation effective from October 1, 1996.  
Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

After evaluating the evidence in this case, the Board 
concludes that a 100 percent disability evaluation is 
appropriate under the pre-amendment psychiatric regulations.  
The record demonstrates that she has been unable to maintain 
any substantially gainful employment.  When examined in 
January 2001, she reported that she began to work in 
September 2000.  However, she was unemployed during the 
entire appeal period prior to this time.  The record 
indicates that she was unemployed from 1995 until September 
2000.  During that time, she attempted to burn her house 
down, was under regular psychiatric treatment and on regular 
psychotropic medication, was hospitalized on one occasion, 
and was noted to be minimally competent to handle her funds 
during an August 1998 VA examination.  Her GAF deteriorated 
from 60 in August 1996 to 40-45 by August 1998.

A finding of unemployability is consistent with the veteran's 
reported history that she was unable to work due to her 
psychiatric disorder.  VA examinations dates in August 1996 
and August 1998, by two different examiners, both remarked 
that the veteran was persistently paranoid, avoided others, 
and had abandoned most activities.  At the time of the 1996 
examination, she was hospitalized due to an exacerbation of 
her symptoms.  In the most recent VA examination dated in 
January 2001, the veteran was noted to be persistently 
paranoid with an inappropriate affect.  She suffered from 
lapses in judgment of reality secondary to her overall 
paranoid view.  Further, her insight was noted to be poor.  
Given her persistently paranoid and inappropriate behavior, 
inappropriate affect, poor insight, and lapses in judgment of 
reality, the Board finds that the record substantiates the 
veteran's contention that she is unable to maintain 
employment, even part time work, because of recurrent 
relapses.  Accordingly, the Board finds the veteran is 
demonstrably unable to retain employment, a finding which is 
sufficient, in and of itself, to warrant a 100 percent 
schedular rating under the pre-amended psychiatric 
regulations.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  

The Board has considered the evidence that the veteran is now 
working in her field as a physician.  Nonetheless, the most 
recent VA examination report dated in January 2001 suggests 
that there has been minimal, if any, improvement in the 
veteran's condition since the last examination.  As an 
example, her GAF is now reported at 45-50.  While the current 
GAF indicates an increase from a GAF in the 40-45 range as 
reported in August 1998, it is still reflective of serious 
symptoms under the pre-amendment regulations and is not an 
indication of a significant improvement in her condition.  
Further, the most recent VA examiner noted that the veteran 
was persistently paranoid, had inappropriate behavior, that 
she was not following regular or adequate psychiatric care, 
and that her prognosis was very guarded.  Since the Board 
concludes that the records do not show sustained improvement 
in the veteran's condition, a staged rating is not warranted 
in this instance.  Fenderson, 12 Vet. App. at 119.  

Finally, in addition to the change in the psychiatric 
criteria referenced above, there was also a significant 
change in the law with respect to claim development during 
the pendency of this appeal.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate her claim.  Further, the 
Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran necessary 
to the Board's decision has been associated with the claims 
file.  While there are several untranslated documents 
contained in the claims file and a reference to the veteran 
receiving Social Security Administration benefits, which are 
also not associated with the claims file, the Board notes 
that the favorable decision precludes the necessity to obtain 
any additional records.  Therefore, the Board finds that the 
requirements of the VCAA have been satisfied.


ORDER

Entitlement to an evaluation of 100 percent for a 
schizoaffective disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

